                                    Case 4:19-cv-00140-JM Document
                                                            COVER1-1 Filed 02/21/19 Page 1 of 1
JS 44 (Rev. 02/19)
                                                      CIVIL        SHEET                                                                4:/CJ-cv- 11/IJ- JM.
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PA.GE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                               DEFENDANTS SOUTHERN GLAZER'S, INC., SOUTHERN
MICHAEL BURNS, Individually and on Behalf of All Others Similarly                                              GLAZER'S WINE AND SPIRITS OF ARKANSAS, LLC; and
Situated                                                                                                       SOUTHERN GLAZER'S WINE & SPIRITS OF ARKANSAS II, LLC
    (b) County of Residence ofFirst Listed Plaintiff                Pulaski
                                                                    ----------
                                                                                                                 County of Residence of First Listed Defendant                          Pulaski
                                                                                                                                                                                       -----------
                                 (EXCEPT IN U.S. PLA.INTIFF CA.SES)                                                                    (IN U.S. PUINTIFF CA.SES ONLY)
                                                                                                                 NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                           THE TRACT OF LAND INVOLVED.

    (C) Attorneys (Firm Name, Address, and Telephone N,miber)                                                     Attorneys (If Known)
Josh Sanford, SANFORD LAW FIRM, PLLC, One Financial Center
650 S. Shackleford, Suite 411, Little Rock, Arkansas 72211
501-221-0088: iosh(@.sanfordlawfirm.com
U. BASIS OF JURISDICTION (Placean "X"inOneBoxOnly)                                              m.     CITIZENSHIP OF PRINCIPAL p ARTIES (Place an "X" in One Box for Plaintiff
                                                                                                             (For Diversity Cases Only)                                                     and One Boxfor Defendant)
01     U.S. Government                 ~3      Federal Question                                                                         PTF          DEF                                                         PTF          DEF
          Plaintiff                              (U.S. Govemment Not a Party)                         Citi7.en of This State            O            O           Incorporated or Principal Place                  O 4         0 4
                                                                                                                                                                   of Business In This State

02     U.S. Government                 04      Diversity                                              Citi7.en of Another State         0      2      0     2    Incorporated and Principal Place                  0   s      Os
         Defendant                               (Indicate Citizenship ofParties in Item Ill)                                                                       of Business In Another State

                                                                                                                                        0      3      0     3    Foreign Nation                                    06         06


IV. NATURE OF SUIT (Place an ")C'inOneBoxOnly)

0   110 Insurance                         PERSONAL INJURY                  PERSONAL INJURY             0   625 Drug Related Seizure            0 422 Appeal 28 USC I 58                                0 375 False Claims Act
0   120 Marine                          O 310 Ailplane                  O 365 Personal Injury -                of Property 21 USC 881          0 423 Withdrawal                                        0 376QuiTam(31 USC
0   130 Miller Act                      O 315 Airplane Product                   Product Liability     O   6900tber                                  28USC 157                                                3729(a))
0   140 Negotiable Instrument                  Liability                O 367 Health Care/                                                                                                             0 400 State Reapportionment
0   I SO Recove,y of Overpayment        O 320 Assault, Libel &                  Phannaceutical                                                                                                         0 4 IO Antitrust
         & Enforcement of Judgment             Slander                          Personal Injury                                                 0 820 Copyrights                                       0 430 Banlcs and Banking
 0  ISi Medicare Act                    O 330 Federal Employers'                Product Liability                                               0 830 Patent                                           0 450 Commerce
 0  I 52 Recovery of Defaulted                 Liability                O 368 Asbestos Personal                                                 0 835 Patent - Abbreviated                             0 460 Deportation
         Student Loans                  O 340 Marine                             Injury Product                                                            New Drug Application                        0 470 Racketeer Influenced and
         (Excludes Veterans)            0 345 Marine Product                     Liability                                                      0 840 Tradernarll                                             Corrupt Organizations
 0  153 Recovery of Overpayment                Liability                 PERSONAL PROPERTY                                                                                                             0 480 Consumer Credit
         of Veteran's Benefits          O 350 Motor Vehicle             O 370 Other Fraud                                                       0 861 HIA (1395ft)                                     0 485 Telephone Conswncr
 0  160 Stockholders' Suits             O 355 Motor Vehicle             O 371 Truth in Lending                  Act                             0 862 Black Lung (923)                                        Protection Act
 0  190 Other Contract                        Product Liability       •   380 Other Personal           O   720 Labor/Management                 0 863 DIWC/DJWW (405(g))                               0 490 Cable/Sat TV
 0  195 Contract Product Liability      O 360 Other Personal                    Property Damage                 Relations                       0 864 SSJD Title XVI                                   0 850 Securities/Commodities/
 0  196 Franchise                             Injury                    O 385 Property Damage          O   740 Railway Labor Act                0 865 RSI (405(g))                                            Exchange
                                        0 362 Personal Injury-                  Product Liability      O   751 Family and Medical                                                                      0 890 Other Statutory Actions
                                              Medical Ma     cticc                                              Leave Act                                                                              0 891 Agricultural Acts
..__ _.REAL==.PR:.=0::,P:.:ER=TY,...__-+__CIVIL=.:=.::Rl,:;G::,B=,l'S,.___-+-,:.,PRISO=-=NER=.....,=~~~O   790 Other Labor Litigation         t-""n:o"""'""ERAL..,...,,..,,T..,AX""""'surrs"""'"""'--1 O 893 Environmental Matters
 0 210 Land Condemnation                O 440 Other Civil Rights           Babeu Corpaa:               0   791 Employee Retirement             0 870 Taxes (U.S. Plaintiff                 O 895 Freedom of Information
 0 220 Foreclosure                      O 441 Voting                  •   463 Alien Detainee                   Income Security Act                   or Defendant)                                   Act
 0 230 Rent Lease & Ejectment           O 442 Employment                O 510 Motions to Vacate                                                0 871 IRS-Third Party                       O 896 Arbitration
 0 240 Torts to Land                    O 443 Housing/                          Sentence                                                             26 USC 7609                           0 899 Administrative Procedure
 0 245 Tort Product Liability                 Accommodations          •    530 General                                                                                                           Act/Review or Appeal of
 0 290 All Other Real Property          O 445 Amer. w/Disabilities -  •    535 Death Penalty                   IMMIGRATION                                                                       Agency Decision
                                              Employment                   Other:                      0   462 Naturalization Application                                                  0 950 Constitutionality of
                                        0 446 Amer. w/Disabilities - 0 S40 Mandamus & Other            0   465 Other Immigration                                                                 State Statutes
                                              Other                     O 550 Civil Rights                     Actions
                                        0 448 Education               •    555 Prison Condition
                                                                        0 560 Civil Detainee -
                                                                                Conditions of
                                                                                Continetnent

V. ORIGIN (Placean             "X"inOneBoxOn(v)
Ml     Origmd_
           · al           •   2 Removed from               •    3    Remanded from              •   4 Reinstated or       •    S Transferred from                •    6 Multidistrict                  •    8 Multidistrict
       Procee mg                 State Court                         Appellate Court                  Reopened                   Another District                         Litigation -                         Litigation -
                                                                                                                                  (specify)                               Transfer                             Direct File
                                           Cite the U.S. Civil Statute under which you are filing (Do 11ot clu }11rlstlictiolllll sbmlta 1111lea iiffrsity):
                      29 USC___     201
VI. CAUSE OF ACTION ..B_n-·e-fd_e_scnpt-io_n_o_fc_a_use_:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                      Unpaid wages
VU. REQUESTED IN      ~ CHECK IF THIS IS A CLASS ACTION                                                    DEMANDS                                           CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                            JURYDEMAND:          • Yes MNo
VIIl. RELATED CASE(S)
                       (See instn1ctions):
      IF ANY                               JUDGE                                                                                                   DOCKET NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
02/21/2019
FOR OfflCE USE ONLY

    RECEIPT#                      AMOUNT                                      APPLYING IFP                                     JUDGE                                       MAG.JUDGE
